Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 12,
2022.




                                      In The

                       Fourteenth Court of Appeals

                              NO. 14-22-00276-CR


                       GARRET LEE DIKES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 17-CR-2664


                          MEMORANDUM OPINION

      Appellant Garret Lee Dikes has signed and filed a written request to
withdraw his notice of appeal. See Tex. R. App. P. 42.2. Because this court has not
delivered an opinion, we grant appellant’s request.
      We dismiss the appeal. We direct the clerk of the court to issue the mandate
of the court immediately. See Tex. R. App. P. 2.



                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Wilson.

Do Not Publish – Tex. R. App. P. 47.2(b)




                                         2